*646MEMORANDUM **
Petitioner Hilario Ledezma-Amezquita appeals the district court’s dismissal of his petition for habeas corpus under 28 U.S.C. § 2255 as time-barred. We review de novo the district court’s denial of a habeas petition on statute of limitations grounds and its decision not to equitably toll the limitations period. Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir. 1999). We agree with the district court that Ledezma’s petition is time-barred.
Ledezma’s petition challenges his 1994 conviction for aiding and abetting the use of a firearm during and in relation to a drug trafficking crime under 18 U.S.C. § 924(c) and 18 U.S.C. § 2. The one-year limitations period under the Antiterrorism and Effective Death Penalty Act of 1996 began to run on May 18, 1998. See 28 U .S.C. § 2255(3); United States v. Valdez, 195 F.3d 544, 548 (9th Cir.1999). Ledezma therefore had until May 18,1999, to file his habeas petition. Ledezma did not file his petition, however, until October 1999.
We reject Ledezma’s argument that the limitations period should be extended because of his deportation from the United States. Under the circumstances here, we cannot conclude that Ledezma’s deportation was an “impediment” to filing his habeas petition that was “created by governmental action in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(2). We also reject Ledezma’s equitable-tolling argument, because he has shown no “extraordinary circumstances beyond [his] control,” following his deportation, that made it “impossible to file a petition on time.” Green v. White, 223 F.3d 1001,1003 (9th Cir.2000) (internal quotation marks and citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.